Citation Nr: 1816316	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a nerve disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service between June 1951 and June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.  In September 2017, the Board remanded the issue on appeal for additional medical inquiry.  The case is again before the Board for appellate review.       

The appeal is again REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for an addendum medical opinion.  

Pursuant to the Board's September 2017 remand, the Veteran underwent a VA examination in September 2017.  The examination report contains medical opinions addressing the Board's inquiries regarding direct and secondary service connection.  The examiner clearly found in the report that the Veteran has an essential tremor affecting the upper extremities.  The examiner indicated that the tremors likely do not relate to herbicide exposure in service or to service-connected disability.  The examiner also indicated that the tremors were likely not aggravated by service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  
However, at the end of the report, after discussing the Veteran's history of essential tremors, the examiner stated that the "condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  This statement contradicts an earlier finding.  Further, the statement indicates that the examiner may have found that, although tremors did not relate to herbicides exposure during service, they nevertheless are otherwise related to service.  An addendum report should be provided to clarify this matter.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the case to the VA examiner who conducted the September 2017 VA examination and report (or to a suitable substitute).  The examiner should again review the claims file and the September 2017 report, and comment on the following inquiry.  

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed nerve disability is related to a disease, event, or injury during service other than herbicide exposure?

In answering this question, please reconcile the apparently contradictory findings noted in the September 2017 report, which indicates a relationship between service and the nerve disability while indicating no relationship between service and herbicides exposure.   

2.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the November 2017 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 




